Title: Continental Congress Report on Peace Arrangements for the Department of Foreign Affairs, 8 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 8, 1783

The Committee appointed “to consider what arrangements it will be proper to make relatively to peace,” submit the following report on the department of foreign affairs:
Resolved that the ordinances and resolutions heretofore passed relatively to the department of foreign affairs shall continue in force subject to the alterations and additions following:
That the Secretary for that department shall be considered as the head of the diplomatic corps of the United States, and to remove any doubts which may have existed respecting the nature of his office, it is hereby declared to be his duty from time to time to lay before Congress such plans for conducting the political and commercial intercourse of the United States with foreign nations, as may appear to him conducive to the interests of the said states.
That the said secretary be intitled to the same allowance for salary and expences as is hereafter specified for a minister at a foreign court, and that instead of two under secretaries as by the resolution of the 1st of March 1782, there be appointed under him one official secretary with the same allowance as to a secretary of embassy, the said secretary to be nominated by him & appointed by Congress.
That each minister shall be allowed Eight thousand dollars in lieu of all salary and expences; except for the postage of letters and for the purchase of public prints and papers, which shall be a charge upon the United States.
That the said minister shall be invested with consular powers, and shall accordingly be at the same time, consul general in the Country where he resides having the superintendence and controul of all vice consuls or inferior commercial agents, but shall not be at liberty to engage directly or indirectly, in any kind of trade or traffic whatsoever.
That for the more convenient management of the commercial interests of the United States, there shall be so many vice-consuls appointed to reside in foreign ports, with which the trade of the said states may be carried on, as shall from time to time be found necessary; and that the said vice-consuls shall have free liberty to trade, but no salary or other emolument, except the usual commissions on such matters as they may be authorised to transact on account of the United States, and reimbursement for contingent and reasonable expences incurred on their behalf.
That the secretary for foreign affairs prepare and lay before Congress an ordinance conformable to the foregoing principles for regulating the consular powers and privileges and the plan of a convention to be entered into with foreign nations for that purpose.
That whenever Congress shall judge it expedient to appoint an official secretary to any embassy he shall be intitled to a salary of one thousand dollars and to a place in the house and at the table of the Minister with whom he shall reside.
The Committee think it unnecessary to report concerning the rank of the Secretary for foreign affairs, relatively to other heads of the executive departments as this is an object comprehended in another report depending before Congress.
